Citation Nr: 0603476	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-29 067	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  In June 
2004 and August 2005, the Board returned the case to the RO 
for additional development, and the case was subsequently 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's basic eligibility date for Chapter 1606 
educational benefits is April 15, 1988, and his initial 
delimiting date was 10 years after that date, April 15, 1998.

2.  The veteran was discharged from the Selected Reserve on 
November 18, 1989; thus eligibility may terminate on that 
date.

3.  The veteran was not prevented from completing a program 
of education within the applicable time period, due to a 
physical or mental disability which was incurred in or 
aggravated by service in the Selected Reserve.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16131, 16133 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Nevertheless, the appellant was notified of VCAA in June 
2004.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve. 38 C.F.R. § 21.7550(a).  
The reservist may still use the full 10 years if he/she 
leaves the Selected Reserve because of a disability that was 
not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10 United States Code) that authorizes the payment of 
Kicker benefits by the Selected Reserve components to persons 
entering those components.  The Kicker can be paid to 
recipients of Chapter 1606 benefits or to recipients of 
Chapter 30 benefits, as an addition to any other benefit to 
which the individual is entitled.  The individual Selected 
Reserve components determine eligibility to the Kicker.  With 
regard to Chapter 1606, to be eligible for the Chapter 1606 
Kicker, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program.  Because eligibility to 
the Kicker is based on either job position or unit 
membership, the eligibility can terminate without basic 
eligibility terminating.  However, the reverse is not true, a 
reservist must have basic Chapter 1606 eligibility in order 
to be eligible for the Chapter 1606 Kicker.  Kicker benefits 
can only be paid in conjunction with basic benefits.  
Therefore, when basic eligibility terminates, Kicker 
eligibility terminates also.

As previously noted by the Board, there has been discrepancy 
with regard to the veteran's service dates.  A computer 
record dated in April 2003, specifically a Chapter 30 
Department of Defense (DOD) Data Record, indicates that the 
veteran served in the United States Air Force between October 
1980 and October 1986.  A VA computer record dated in April 
2003, specifically the Veteran Identification Data, indicates 
that the veteran's service dates were from October 1980 to 
October 1986.  Other dates listed on that record were 
November 1976 to October 1986.  In the veteran's Substantive 
Appeal, he reports that he served on active duty in the 
United States Air Force from 1976 to 1986.  However, Chapter 
1606 entitlement is based on Selected Reserve service, not 
active duty service.  

That record also appears to indicate that the veteran entered 
the Selected Reserve on October 15, 1987.  An electronic mail 
message, apparently from the service department, dated in 
July 2003, indicated that the veteran's basic start date was 
April 15, 1988, and that he was terminated for unsatisfactory 
participation on November 18, 1989.  In the veteran's 
Substantive Appeal, he reports that he served in the Texas 
Army National Guard from 1997 to 2003 and recently joined the 
United States Air Force Reserves in February 2003.

According to a VA NGB Form 22, the veteran had National Guard 
service from January 1997 to December 2002.  Subsequent 
electronic messages state that the veteran's basic 
eligibility date was April 15, 1988.  Thus, his delimiting 
date was 10 years later, April 15, 1998.  The veteran was 
terminated in November 1989 for unsatisfactory performance.  
He later reentered Reserve service after his delimiting date 
had expired.  

The veteran contends that he is entitled to Chapter 1606 
benefits based on the totality of his service.  He also 
stated that he signed a 6 year contract with the United 
States Air Force Reserve in February 2003 and was told that 
the 6 year commitment would increase the Kicker payment.  
Thus, he believes that he is entitled to Chapter 1606 
benefits based on this period of Reserve duty.  

The record shows that the veteran was assigned a basic 
eligibility date of April 15, 1988, when he first obligated 
himself for 6 years of service in the Selected Reserve.  
There is only one basic eligibility date.  Thus, his 
delimiting date was April 15, 1998, 10 years from the date of 
his basic eligibility date.  However, the record also shows 
that in November 1989, he was discharged from the Selected 
Reserve for unsatisfactory performance.  As noted, a 
reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. §21.7550.  

In this case, his period of eligibility expired when the 
veteran was separated from the Selected Reserve on November 
18, 1989, as the earlier date.  However, even assuming that 
he was not separated, the later date of April 15, 1998, has 
expired.  

As such, the veteran's eligibility for Chapter 1606 benefits 
terminated barring an extension.  

In order for an extension to be warranted, the veteran must 
establish that he was prevented from initiating or completing 
a program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
appellant's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).  In this case, the veteran has made no such 
contentions nor does the record establish that the veteran 
was so prevented from initiating or completing a program of 
education.

With regard to the Chapter 1606 Kicker, the veteran must have 
entitlement under the basic Chapter 1606 program in order to 
qualify for the Chapter 1606 Kicker.  Since he does not have 
such entitlement, he does not qualify for the Chapter 1606 
Kicker.

Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code.  The claim must be denied based 
on a lack of entitlement under the law.  See Sabonis, supra.


ORDER

Educational assistance benefits under Chapter 1606, Title 10, 
United States Code, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


